TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00321-CR



                                   Ex parte Rodgy Lee Nesby


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
          NO. 9322E, HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Rodgy Lee Nesby has filed in this Court a pro se notice of appeal from

the dismissal by the Texas Court of Criminal Appeals of Nesby’s most recent application for

writ of habeas corpus. Nesby has now filed a motion to dismiss the appeal. We grant the motion

and dismiss the appeal.1



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: June 25, 2014

Do Not Publish




       1
        The State has filed a motion to dismiss the appeal for want of jurisdiction. We dismiss that
motion as moot.